DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US Pub. No. 2002/0060366).
Regarding claim 1, in FIG. 5, Kikuchi discloses a semiconductor package substrate (22), comprising: a package substrate including a die side (side facing 20) and a land side (side facing 32); a first voltage reference plane (34/36, paragraph [0068]) in the package substrate, wherein the first voltage-reference plane has a first thickness; a second voltage-reference plane (44, paragraph [0070]) in the package substrate, wherein the second voltage-reference plane has a second thickness, wherein the first and second voltage-reference planes occupy at least some of the same Z-height in the package substrate; and at least one trace (50, paragraph [0071]) above the voltage-reference planes.
Kikuchi appears not to explicitly disclose that the second voltage- reference plane has a second thickness different from the first thickness.

The semiconductor art well recognized that conductor thickness controls parameters critical for device performance, including resistance (resistivity, length and cross sectional area) and mechanical viability (which includes strength as imparted by conductor thickness). Conductor thickness is therefore an art recognized result affecting parameter.
  According to well established patent law precedents (see, for example, M.P.E.P. § 2144.05), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to determine (for example by routine experimentation) the optimum conductor (or “voltage-reference plane”) thickness.
In addition, Examiner notes that among two voltage reference planes there are only two possible relationships with regard to comparison of thickness. In one case the thicknesses are the same, in the second case the thicknesses are different. As such, there are a finite number of identified, predictable solutions, with a reasonable expectation of success.
According to well established patent law precedent (see, for example, M.P.E.P. § 2141 III (E)) therefore it would have been obvious ("obvious to try") before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the second voltage-reference plane such that it has a second thickness different from the first thickness.

Regarding claim 2, in FIG. 5, Kikuchi discloses an integrated-circuit die (20, paragraph [0076]) on the die side, and wherein the second voltage-reference plane includes a trench (44 is embedded in 48, forming a trench shape).
Regarding claim 3, in FIG. 5, Kikuchi discloses that the at least one signal trace includes at least one pair of differential signal traces (a pair of the traces 50 are capable of being used in this manner).
Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896